                            Case 20-10566-MFW                Doc 84-1       Filed 03/10/20         Page 1 of 3




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                               )
             In re:                                                            )   Chapter 11
                                                                               )
             BLUESTEM BRANDS, INC., et al.,1                                   )   Case No. 20-10566 (MFW)
                                                                               )
                                                                               )   (Jointly Administered)
                                                                               )
                                                 Debtors.                      )   Hearing Date:
                                                                               )   March 31, 2020 at 11:30 a.m. (ET)
                                                                               )   Objection Deadline:
                                                                               )   March 24, 2020 at 4:00 p.m. (ET)


                                                        NOTICE OF MOTION

             TO:      (A) THE UNITED STATES TRUSTEE FOR THE DISTRICT OF DELAWARE; (B)
                      THE HOLDERS OF THE THIRTY LARGEST UNSECURED CLAIMS AGAINST
                      THE DEBTORS (ON A CONSOLIDATED BASIS); (C) COUNSEL TO THE DIP
                      AGENT; (D) COUNSEL TO THE TERM LOAN AGENT; (E) COUNSEL TO
                      BLUESTEM GROUP INC.; (F) SCUSA AND ITS COUNSEL; (G) WEBBANK; (H)
                      THE UNITED STATES ATTORNEY’S OFFICE FOR THE DISTRICT OF
                      DELAWARE; (I) THE INTERNAL REVENUE SERVICE; (J) THE UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION; (K) THE STATE ATTORNEYS
                      GENERAL FOR ALL STATES IN WHICH THE DEBTORS CONDUCT BUSINESS;
                      AND (L) ANY PARTY THAT REQUESTS SERVICE PURSUANT TO BANKRUPTCY
                      RULE 2002

                           PLEASE TAKE NOTICE that the debtors and debtors in possession in the
             above-captioned chapter 11 cases (collectively, the “Debtors”) have filed the attached Debtors’
             Motion for Entry of an Order Pursuant to Sections 105 and 363 of the Bankruptcy Code
             Authorizing the Debtors to Employ and Retain Imperial Capital, LLC to Provide a Chief
             Restructuring Officer and Additional Personnel for the Debtors Effective as of the Petition Date
             (the “Motion”).

                            PLEASE TAKE FURTHER NOTICE that any objections to the Motion must
             be filed on or before March 24, 2020 at 4:00 p.m. (ET) (the “Objection Deadline”) with the

             1
                 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
                 number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
                 Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
                 Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
                 Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
                 Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
                 LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
                 Debtors is 7075 Flying Cloud Drive, Eden Prairie, Minnesota 55344.




26142462.1
                      Case 20-10566-MFW         Doc 84-1     Filed 03/10/20    Page 2 of 3




         United States Bankruptcy Court for the District of Delaware, 3rd Floor, 824 North Market Street,
         Wilmington, Delaware 19801. At the same time, you must serve a copy of any objection upon
         the undersigned proposed counsel to the Debtors so as to be received on or before the Objection
         Deadline.

                   PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE
         MOTION WILL BE HELD ON MARCH 31 AT 11:30 A.M. (ET) BEFORE THE
         HONORABLE MARY F. WALRATH, IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE DISTRICT OF DELAWARE, 824 N. MARKET STREET, 5TH FLOOR,
         COURTROOM NO. 4, WILMINGTON, DELAWARE 19801.

                    PLEASE TAKE FURTHER NOTICE THAT, IF YOU FAIL TO
         RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
         RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR A
         HEARING.

         Dated: March 10, 2020               /s/ Joseph M. Mulvihill
         Wilmington, Delaware                M. Blake Cleary (DE Bar No. 3614)
                                             Jaime Luton Chapman (DE Bar No. 4936)
                                             Joseph M. Mulvihill (DE Bar No. 6061)
                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone:     (302) 571-6600
                                             Facsimile:     (302) 571-1253
                                             Email:         mbcleary@ycst.com
                                                            jchapman@ycst.com
                                                            jmulvihill@ycst.com

                                             -and-

                                             Edward O. Sassower, P.C. (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone:    (212) 446-4800
                                             Facsimile:    (212) 446-4900

                                             -and-




26142462.1

                                                        2
             Case 20-10566-MFW     Doc 84-1   Filed 03/10/20   Page 3 of 3




                                 Patrick J. Nash, P.C. (admitted pro hac vice)
                                 W. Benjamin Winger (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200

                                 Proposed Co-Counsel for the Debtors and Debtors in
                                 Possession




26142462.1

                                          3
